Title: To George Washington from Major General Alexander McDougall, 4 March 1779
From: McDougall, Alexander
To: Washington, George


Sir
Head Quarters Pecks Kill [N.Y.] March 4th 1779
In a few Days, I hope to be able to make your Excellency, a full report of every Department at these Posts.
On the first of April, 847 of the nine month’s mens time of Service expires—Vizt 357 of Patterson’s, 187 of the late Learned’s, and 303 of Nixon’s Brigade.

By the last week’s Return, I have 1653 present fit for Duty, exclusive of the necessary Commands, for protecting my Front, and guarding the public stores.
My Spies among the Tories, inform me the Enemy intend paying me a visit, when the Time of service of those men expire. I have the Honor to be your Excellency’s very humble Servant
Alexr McDougall